FILED16Jll.'2018:()4USOC-M

                             UNITED STATES DISTRICT COURT
                                     DISTRICT OF OREGON
                                      PORTLAND DIVISION

  UNITED STATES OF AMERICA                             No. 3:20-<:r-     QQ~Y- -7      M_
                 v.                                    INDICTMENT

  GRETCHEN MARIE BLANK,                                18 U.S.C. § lll(a)

                 Defendant.

                                    THE GRAND JURY CHARGES:

                                              COUNT 1
                              (Assault on a Federal Officer - Felony)
                                        (18 U.S.C. § lll(a))

        On or about July 5, 2020, in the District of Oregon, defendant GRETCHEN MARIE

 BLANK intentionally and forcibly assaulted, impeded, and interfered with Agent Victim 1

 ("AV 1"), a person designated as a federal officer in 18 U .S.C. § 1114, while AV 1 was engaged

 in and on account of the performance of AVl 's official duties, which acts involved physical

 contact with AVl.

        In violation of Title 18, United States Code, Section 11 l(a).

 DATED: July      /~      , 2020.                     A TRUE BILL./'



                                                    ; o ~ rATING FOREPERSON

 Presented by:

 BILLY J. WILLIAMS
 United States Attorney

 Isl Garv Y. Sussman
 GARY Y. SUSSMAN, OSB 873568
 Assistant United States Attorney


 Indictment                                                                                Page 1
